Citation Nr: 0828755	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-35 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of right knee plica syndrome with degenerative 
changes.

2.  Entitlement to service connection for heart disability, 
claimed as premature atrial and ventricular contractions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to December 
2004.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
appellant submitted additional evidence at that time, along 
with a waiver of consideration by the agency of original 
jurisdiction.  The Board notes that this evidence consisted 
of duplicate copies of medical reports previously considered 
by the RO and associated with the appellant's service medical 
records.

The issue of service connection for heart disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant's right knee disability is currently manifested 
by full range of motion, absent findings for ankylosis, 
subluxation or lateral instability, episodes of locking, pain 
and effusion into the joint; and there is no weakness or lack 
of endurance, but complaints of mildly increased pain with 
resisted extension without any additional loss of range of 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right knee plica syndrome with degenerative 
changes are not met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5010 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  Notice must be 
provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2004, prior to the initial adjudication of the claim, 
essentially complied with statutory notice requirements as 
outlined above.  VA notified the appellant of the evidence VA 
was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that he should submit pertinent 
evidence in his possession.

Following the grant of service connection for right knee 
disability, and receipt of a notice of disagreement with the 
assigned disability evaluation, VA notified the appellant in 
May 2006 that entitlement to an increased evaluation required 
evidence that the condition had worsened.  VA further 
notified the appellant of the disability rating and effective 
date elements of the claim.  Specifically, VA informed the 
appellant that, in evaluating claims for increase, VA looks 
at the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact on employment.

In reviewing the VCAA notices provided the appellant, the 
Board observes that notice of the disability rating and 
effective date elements was not provided until after the 
initial rating decision.  Additionally, while the May 2006 
VCAA letter generally advised the appellant about the 
requirement for establishing a claim for increase, the letter 
did not advise him whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).

This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
no prejudice to the appellant.  Following the May 2006 notice 
of the disability rating and effective date elements, the 
claim was readjudicated in January 2007 and VA sent the 
appellant a Statement of the Case, dated the same, notifying 
him of the of the actions taken and evidence obtained or 
received.  Also, the Board observes that VA sent the 
appellant a letter dated May 2008 notifying him very 
specifically of the criteria for an increased evaluation, 
including the applicable diagnostic criteria.  Thereafter, in 
May 2008, the claim was readjudicated and VA sent the 
appellant a Supplemental Statement of the Case, dated the 
same, notifying him of the actions taken and evidence 
obtained or received.  The appellant was afforded due process 
of law.

Additionally, the appellant has demonstrated through his 
statements and testimony that he was aware of the evidence 
necessary to substantiate his claim for a higher initial 
evaluation.  In a January 2006 statement, the appellant 
argued that an increased evaluation was warranted based on 
chronic pain, stiffness, and swelling after his knee surgery.  
At his June 2006 VA examination, the appellant referenced 
fatigability and weakness.  At his hearing in June 2008, the 
appellant reported knee pain and functional limitations on 
his activities as a basis for an increased evaluation.  The 
language employed by the appellant shows an understanding of 
the rating criteria and considerations.  The Board notes that 
the appellant has been represented throughout his appeal by 
an accredited service organization and that there is no 
allegation of prejudice as a result of the timing error.  
Considering VA's actions to cure the timing errors discussed 
above, the appellant's demonstrated knowledge of the criteria 
for increase, and his representation in the appeals process, 
the Board finds that the fundamental fairness of the 
adjudication process is not compromised and the appellant is 
not prejudiced by a decision at this time.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records have been associated with the claims folder.  
Additionally, VA provided the appellant VA examinations in 
August 2004, June 2006, and December 2007.  VA also scheduled 
the appellant, pursuant to his request, for a Board hearing.  
A transcript of the videoconference hearing held in June 2008 
is associated with the claims folder.  The Board notes that 
the appellant indicated in May 2008 that he had no additional 
evidence to submit in support of his claims.  The Board finds 
that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluation of Disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under certain circumstances, without violating the principles 
set out in Esteban, supra., a knee disability may receive 
separate ratings based on evidence showing limitation of 
motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or 
instability (Code 5257, 5262, and 5263).  See VAOPGCPREC 9-
2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 
1997).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  Under Diagnostic Code 5260, limitation of flexion is 
rated 10 percent when flexion is limited to 45 degrees, 20 
percent when flexion is limited to 30 degrees, and 30 percent 
when flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, limitation 
of extension is rated 10 percent when extension is limited to 
10 degrees, 20 percent rating when extension is limited to 15 
degrees, 30 percent when extension is limited to 20 degrees, 
40 percent rating when extension is limited to 30 degrees, 
and 50 percent when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic Code 
5257, a 10 percent rating is warranted for slight subluxation 
or lateral instability, a 20 percent rating is warranted for 
moderate subluxation or lateral instability, and a 30 percent 
rating is warranted for severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Diagnostic Code 5258 pertains to dislocation of the semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint and is rated as 20 percent disabling. 
38 C.F.R. § 4.71a, Code 5258.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this case, the evidence of record reflects that the 
appellant had right knee surgery in October 1990 for plica 
syndrome and, after experiencing pain on standing with an 
assessment of likely lateral meniscus tear in November 2004, 
underwent right knee arthroscopic surgery with partial 
lateral meniscectomy in December 2004.  On VA examination in 
August 2004, the appellant reported intermittent right knee 
pain when attempting to squat, but he was otherwise able to 
undertake all other activities such as climbing stairs, 
riding a bike, and sitting in one position without 
difficulty.  Clinical findings were positive for crepitus.  
There was full range of motion.  There was negative 
McMurray's, Lachman's, and anterior/posterior drawer testing.  
There was no erythema, warmth, or edema.  The appellant had a 
full weight-bearing, non-antalgic gait.  Strength was 5/5 and 
deep tendon reflexes were 2+.  The appellant could walk on 
his toes, heels, and tandem walk.  The diagnosis was status 
post plica syndrome.  The examiner noted that "There is 
increased pain with weight bearing activities but there is no 
decrease in range of motion."  The examiner further noted 
that "The veteran can walk several miles without 
difficulty."

On VA examination in June 2006, the appellant reported "a 
feeling of looseness and giving way in the knee, and pain 
with squatting or kneeling."  The examiner indicated that 
"No assistive devices are used" and that his condition did 
not affect his occupation.  The appellant reported some 
decreased ability to bend, lift, and carry with some 
increased pain on repetitive use, mild fatigability, and 
weakness.  He denied flare-ups, but the appellant reported 
increased pain with join motion.  Clinical findings reflect 
normal joint alignment and full range of right knee motion 
with no effusion, joint line tenderness, or instability of 
the joint.  There was negative McMurray's and Lachman's 
testing.  Collateral ligaments were stable to varus and 
valgus stress.  Mildly increased pain with resisted 
extension, but not resisted flexion, was found.  There was 
full strength and no incoordination.  X-ray showed 
"Hypertrophic degenerative changes patella/femoral 
articulation.  Bony anatomy otherwise appears normal."  The 
impression was status post knee arthroscopy for meniscal tear 
and for plica with minimal residuals.  The examiner noted 
that there was no additional range of motion loss.

On VA examination in December 2007, the examiner again found 
status post knee arthroscopic surgery with minimal residuals 
and no additional loss of range of motion.

In weighing the appellant's statements and VA examinations of 
record, the Board concludes that the preponderance of the 
evidence is against an evaluation higher than 10 percent for 
right knee disability.  The appellant reported essentially no 
right knee symptoms on VA examination in August 2004 and only 
mild symptoms on VA examination in June 2006, to include 
complaints of some decreased ability to bend, lift, and carry 
with some increased pain on repetitive use, mild 
fatigability, and weakness.  However, the evidence of record 
shows that the appellant is fairly active recreationally, has 
not required medical care, and lost no time from work due to 
his right knee disability 

Also, while the appellant's reported "feeling looseness and 
giving way" of the right knee, mild fatigability, and 
weakness during his June 2006 VA examination, the clinical 
findings on reports of VA examination dated August 2004 and 
June 2006 are essentially the same and show at most mild 
residual disability associated with right knee surgeries and 
plica syndrome.  Specifically, the 2004 and 2006 reports of 
VA examination show full range of motion without increased 
pain on repetitive use, full strength, and no incoordination 
or fatigability.  The reports further show no objective 
findings for ankylosis, locking, effusion, instability, or 
subluxation of the right knee.  The diagnostic criteria for 
an increased evaluation based on ankylosis, subluxation or 
lateral instability, episodes of "locking," pain and joint 
effusion, and limitation of motion (flexion and extension) 
are not met; moreover, the appellant does not allege that he 
meets the criteria for increased based on such findings.  

The Board has further considered the appellant's sworn 
testimony from his June 2008 hearing.  The appellant 
testified that he has not had medical treatment for his right 
knee since his in-service knee surgery in 2004.  He denied 
use of prescriptive medication for knee pain, regular use of 
an appliance, and lost time from work due to knee symptoms.  
The appellant reported that he has had to limit his 
activities and scale back on his actitivies such as skiing, 
biking, and walking.  He further reported occasional swelling 
if he works 5 days and goes sailing or walking on the 
weekend.  He further reported morning popping sounds, a 
grinding sensation, and the feeling his knee may give out 
when climbing stairs.  The appellant indicated that he uses a 
flexible, tubular brace on his right knee when he hikes in 
the mountains.

The Board finds that the appellant has not alleged 
symptomatology consistent with evaluation greater than 10 
percent for right knee disability.  The Board acknowledges 
that he has occasional pain and swelling, and that he has had 
to limit or scale back many of his recreational activities.  
However, sworn testimony and reports of VA examination 
reflects that appellant nonetheless walks, bikes, skis, and 
hikes mountain terrain; in other words, his is recreationally 
active as indicated earlier.  Additionally, the appellant 
reported no lost time from work or affect on his occupation 
due to right knee symptoms.  Report of VA examination dated 
August 2004 reflects increased pain with weight bearing 
activities, but no decrease in range of motion, and that the 
appellant could walk several miles without difficulty.  
Report of VA examination dated June 2006 reflects mildly 
increased pain with resisted extension only and full strength 
with both extension and flexion and no incoordination of 
motion and only minimal residuals were reported on the 
December 2007 examination.  Because the range of knee motion 
is full, there is no basis for assigning more than the 10 
percent rating currently in effect; no instability or 
subluxation is shown and a separate compensable rating based 
on such symptoms is not warranted.

The Board notes the increased pain reported in November 2004 
followed by arthroscopic surgery in December 2004.  This was 
accomplished prior to discharge from service, and the overall 
knee disability from discharge from service is as discussed 
above.

Mindful of the appellant's reported symptoms and functional 
limitations, coupled with the objective findings on reports 
of VA examination dated 2004, 2006 and 2007, the Board finds 
that an evaluation greater than 10 percent is not warranted 
based on functional loss due to pain under 38 C.F.R. § 4.40 
or functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board concludes that there is no basis for an increased 
evaluation for right knee disability, or any separate 
disability evaluation based on current right knee 
symptomatology.  Furthermore, there is no evidence of record 
which suggests that at any time since the effective date of 
service connection, the day after discharge from service, the 
appellant's right knee disability has been more than 10 
percent disabling.  As such, there is no basis for a staged 
rating in this case.  See Hart supra.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Accordingly, the claim is denied.


ORDER

An evaluation greater than 10 percent for residuals of right 
knee plica syndrome with degenerative changes is denied.


REMAND

The appellant seeks service connection for a heart disorder.  
He served on active duty from May 1984 to December 2004.  He 
was a helicopter pilot and instructor.  Service medical 
records show that he underwent regular flight physicals.  In 
1991, electrocardiogram (EKG) testing revealed frequent 
multiform premature ventricular contractions (PVCs) with 
occasional multiform PVC pairs, premature atrial contractions 
(PACs), borderline abnormal treadmill test with significant 
stress arrhythmia, and mitral valve flattening without 
prolapse on echocardiogram.  Evaluation in October 1991 
revealed "no underlying organic heart disease" and a 
medical waiver for continued flying status was recommended.  
Subsequent EKGs were normal.

The appellant reports having chronic fatigue due to his heart 
disorder.  A VA examination has not been conducted to 
ascertain whether the abnormal heart findings in service are 
indicative of disease or disease process, to include fatigue 
as offered by the appellant.

In view of the above, the Board concludes that remand is 
necessary for a VA examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

Accordingly, the claim is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA examination of the heart.  The 
examiner should review the claims file 
and conduct a thorough heart examination, 
obtaining any tests deemed appropriate.  
The examiner should define premature 
ventricular contractions (PVCs), 
premature atrial contractions (PACs), and 
mitral valve flattening in the 
examination report.  The examiner should 
indicate whether the appellant has 
sustained ventricular arrhythmia and, if 
so, identify the MET (metabolic 
equivalent) workload and any associated 
symptoms (i.e. dyspnea, fatigue, angina, 
dizziness, or syncope).  Also, the 
examiner should opine as to whether PVCs, 
PACs, and mitral valve flattening noted 
in service are indicative of disease or a 
disease process.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


